DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 37 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it recites “computer-readable medium”. The broadest reasonable interpretation (BRI) of computer/machine readable media (CRM) can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-42 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (US 20120154108 A1) in view of Chang et al. (US 20050225453 A1 – cited in IDS filed 8/7/2019) and Pehlivan et al. (US 20110095978 A1).

Regarding claim 1, Sugaya discloses a method carried out by a smartphone (figs. 1-2 – illustrates a portable terminal 10 (i.e. “smartphone”). [0075] teaches the portable terminal is smart phone), the method comprising: 
determining, with the smartphone, a position and/or orientation of the smartphone (figs. 1-5; [0022], [0023], and [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10.  [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection.);
determining, with the smartphone, a piece of equipment being pointed at from the at least one piece of equipment as a function of the position and/or orientation of the smartphone (figs. 1-5; [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). Also see [0087]-[0092]); 
adapting, with the smartphone, a control interface through a touchscreen of the smartphone as a function of the piece of equipment being pointed at ([0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0092] the interface changer 13 of the portable terminal 10 selects a corresponding user interface from the name of the user interface of the recognized electronic appliance 100 (Step S19). For example, if the object determinator determines that the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) are intersected, the object determinator determines that the electronic appliance, the model name of which is "TV-100", exists. Then, the interface changer selects the user interface name "TV-100 UI". [0094] when the portable terminal 10 selects a user interface (Step S16), the interface changer changes the user interface of the portable terminal so that a user can preferentially view the selected user interface (Step S20). Also see [0026], [0080], and [0119]-[0120]); 
[0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels).);
receiving, through the control interface of the smartphone, at least one command from the user to control the piece of equipment being pointed at ([0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels).); 
generating, with the smartphone, control data configured to control the piece of equipment being pointed at based on the at least one command received from the user ([0014] when the portable terminal recognizes a predetermined electronic appliance, the portable terminal changes a user interface displayed on a display unit and an input unit of the portable terminal into a user interface of an application associated with the predetermined electronic appliance. [0019] Therefore, based on user's location information, an access point or SSID, the portable terminal can change a display and input acceptance into the user interface of an electronic appliance for user's intention. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). Therefore, in view of the above citations, it is implied that control data is generated based on user input in order to control the equipment); and 
being pointed at by transmitting the control data with smartphone (fig. 1; [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator. [0073] The electronic appliance 100 can preferably send (output) and receive (input) a radio signal complying with a short distance radio communication standard. [0074] A radio 50 has a function that receives a radio signal of a wireless LAN (Local Area Network) complying with IEEE 802.11 and the like from the electronic appliance 100 and the portable terminal 10 to enable these terminals to communicate with each other. Therefore, in view of the above citations, it is implied that a control signal/data is transmitted to the equipment in order to control the equipment). 
	Sugaya does not expressly disclose a smartphone incorporating an Ultra-wideband (UWB) localization chip to determine position and/or orientation of the smartphone. However [0022], [0023], and [0077]-[0078] teaches a plurality of sensors for determining the position and/or orientation of the smartphone.
	Chang, from a similar field of endeavor, [0015] In the calculating of the position information, a wireless communication protocol Ultra Wide Band ( UWB) is used to calculate the position information of the controlling apparatus (such as the smartphone taught by Sugaya). [0043] The position calculating unit 10 calculates position information of the controlling apparatus 100  with respect to a specific reference point of an indoor space. A study is being vigorously performed for a method for calculating position information of a predetermined 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to incorporate an Ultra-wideband (UWB) localization chip to determine position and/or orientation as taught by Chang in a control-targeted device, such as the smartphone taught by Sugaya in order to measure the position of the control-targeted device (as suggested [0045] of Chang).
Sugaya in view of Chang does not expressly disclose determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment.
Pehlivan, from a similar field of endeavor, teaches determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment (figs. 2-5; [0051] In the representational space 200, a representation 201 (i.e. “virtual envelope”) is arranged. The representation 201 may be associated with the controllable object 101 of the real space 100 by a mapping. [0052] FIG. 2 further shows a pointer representation 203 arranged in the representational space 200. The pointer representation 203 in the representational space 200 may be associated with the pointer 103 in the real space 100 by a mapping. According to the transformation rule of the representational space 200 and the real space 100, the position and orientation of the pointer representation 203 in the representational space 200 correspond to the position and orientation of the pointer 103 in the real space 100. [0082] The representations in the representational space may comprise the same size as the objects in the real space. The representations may, however, also be larger (i.e. “tolerance algorithm”) than the objects.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment as suggested by Pehlivan in the system taught by Sugaya in view of Chang in order to controlling a plurality of objects with only one pointer (as suggested in [0011] of Pehlivan).

Regard claim 2, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the control data is generated as a function of the piece of equipment being pointed at (Sugaya fig. 1; [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator). 

Regard claim 3, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the control interface is adapted automatically in response to determining the piece of equipment being pointed at (Sugaya abstract and [0007] A user can automatically change a user interface of a portable terminal into a user interface of an electronic appliance suitable for user's intention.). 

Regarding claim 5, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the piece of equipment being pointed at comprises predicting the piece of equipment being pointed at (Sugaya [0124] the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]). 

Sugaya [0124] the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]). 

Regarding claim 7, Sugaya in view of Chang and Pehlivan discloses the method of claim 5, wherein predicting the piece of equipment being pointed at is based at least partially on habit data of the user associated with the smartphone (Sugaya [0124] the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]). 

Regarding claim 8, Sugaya in view of Chang and Pehlivan discloses the method of claim 7, further comprising: generating the habit data based on recurrent patterns of commands received through the smartphone (Sugaya [0124] the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]). 

Regarding claim 9, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the piece of equipment being pointed at is based on at least one of a position and orientation of the smartphone determined from at least one of the following: a geolocation device, an angle sensor, a movement sensor, a magnetic field sensor, a pressure sensor, a distance sensor, or any combination thereof (Sugaya [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection.). 

Regarding claim 10, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the control interface comprises a touchscreen, and wherein the at least one command received from the user comprises at least one input received through a surface of the touchscreen (Sugaya figs. 8 and 21; [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.). 

figs. 1-2, a portable terminal 10 (i.e. “a smartphone”)), comprising: 
a touch display comprising a control interface ([0071] the user interface (i.e. “a control interface”) displayed on a display unit (i.e. “touch display”) of the portable terminal 10 is changed into the user interface of an electronic appliance 100b. [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.); and 
at least one processor in communication with the display (fig. 2 control unit 21 (i.e. “ processor”); [0080] A control unit of the portable terminal 10 can execute a predetermined application program. Also see [0137]) and programmed to: 
determine an orientation of the smartphone being pointed by a user in relation to at least one piece of equipment (figs. 1-5; [0022], [0023], and [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10.  [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection. [0087] As shown in FIG. 5, the geomagnetic sensor 26, the inclination sensor 25, and the like, which function as an electronic compass, detects the direction (minus direction of X) to which the upper face of the portable terminal 10 points. The direction may be detected based on the difference between the respective location information contents of the first GPS device 22 and the second GPS device 23. [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). In other words, the object determinator determines if an electronic appliance 100 exists by determining whether or not the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) of the electronic appliance are intersected.  Also see [0087]-[0090] and [0092]);
determine a piece of equipment being pointed at from the at least one of piece of equipment  as a function of the orientation of the smartphone (figs. 1-5; [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). Also see [0087]-[0090] and [0092]); 
confirm the piece of equipment being pointed at based on an interaction of the user through a touchscreen of the smartphone ( [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection (i.e. “confirm”) screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed. Also see [0125]-[0127].);
adapt the control interface as a function of the piece of equipment being pointed at ([0092] the interface changer 13 of the portable terminal 10 selects a corresponding user interface from the name of the user interface of the recognized electronic appliance 100 (Step S19). For example, if the object determinator determines that the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) are intersected, the object determinator determines that the electronic appliance, the model name of which is "TV-100", exists. Then, the interface changer selects the user interface name "TV-100 UI". [0094] when the portable terminal 10 selects a user interface (Step S16), the interface changer changes the user interface of the portable terminal so that a user can preferentially view the selected user interface (Step S20). Also see [0026], [0080], and [0119]-[0120]); 
display at least one item of information on the control interface as a function of the piece of equipment being pointed at ([0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels).);
receive, through the control interface, at least one command from the user to control the piece of equipment being pointed at ([0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.); 
generate control data to control the piece of equipment being pointed at based on the at least one command received from the user ([0014] when the portable terminal recognizes a predetermined electronic appliance, the portable terminal changes a user interface displayed on a display unit and an input unit of the portable terminal into a user interface of an application associated with the predetermined electronic appliance. [0019] Therefore, based on user's location information, an access point or SSID, the portable terminal can change a display and input acceptance into the user interface of an electronic appliance for user's intention. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). Therefore, in view of the above citations, it is implied that control data is generated based on user input in order to control the equipment); and 
control the piece of equipment being pointed at by transmitting the control data (fig. 1; [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator. [0073] The electronic appliance 100 can preferably send (output) and receive (input) a radio signal complying with a short distance radio communication standard. [0074] A radio 50 has a function that receives a radio signal of a wireless LAN (Local Area Network) complying with IEEE 802.11 and the like from the electronic appliance 100 and the portable terminal 10 to enable these terminals to communicate with each other.  Therefore, in view of the above citations, it is implied that a control signal/data is transmitted to the equipment in order to control the equipment). 
Sugaya does not expressly disclose a smartphone incorporating an Ultra-wideband (UWB) localization chip to determine position and/or orientation of the smartphone. However [0022], [0023], and [0077]-[0078] teaches a plurality of sensors for determining the position and/or orientation of the smartphone.
	Chang, from a similar field of endeavor, [0015] In the calculating of the position information, a wireless communication protocol Ultra Wide Band ( UWB) is used to calculate the position information of the controlling apparatus (such as the smartphone taught by Sugaya). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to incorporate an Ultra-wideband (UWB) localization chip to determine position and/or orientation as taught by Chang in a control-targeted device, such as the smartphone taught by Sugaya in order to measure the position of the control-targeted device (as suggested [0045] of Chang).
Sugaya in view of Chang does not expressly disclose determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment.
Pehlivan, from a similar field of endeavor, teaches determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces figs. 2-5; [0051] In the representational space 200, a representation 201 (i.e. “virtual envelope”) is arranged. The representation 201 may be associated with the controllable object 101 of the real space 100 by a mapping. [0052] FIG. 2 further shows a pointer representation 203 arranged in the representational space 200. The pointer representation 203 in the representational space 200 may be associated with the pointer 103 in the real space 100 by a mapping. According to the transformation rule of the representational space 200 and the real space 100, the position and orientation of the pointer representation 203 in the representational space 200 correspond to the position and orientation of the pointer 103 in the real space 100. [0082] The representations in the representational space may comprise the same size as the objects in the real space. The representations may, however, also be larger (i.e. “tolerance algorithm”) than the objects.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment as suggested by Pehlivan in the system taught by Sugaya in view of Chang in order to controlling a plurality of objects with only one pointer (as suggested in [0011] of Pehlivan).

Regarding claim 13, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, wherein the control data is generated as a function of the piece of equipment being pointed at (Sugaya fig. 1; [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator). 

Regarding claim 14, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, wherein the control interface is adapted automatically in response to determining the piece of equipment being pointed at (Sugaya abstract and [0007] A user can automatically change a user interface of a portable terminal into a user interface of an electronic appliance suitable for user's intention.). 

Regarding claim 15, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, wherein determining the piece of equipment being pointed at comprises predicting the piece of equipment being pointed at (Sugaya [0124] the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]). 

Regarding claim 16, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 15, wherein predicting the piece of equipment being pointed at is based at least partially on contextual data detected by the smartphone, the contextual data comprising at least one of the following: a time the smartphone is used, a date the smartphone is used, a position of the smartphone, user responses to questions, a pattern of repeated commands received from the user, or any combination thereof (Sugaya [0124] the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]). 

Regarding claim 17, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 15, wherein predicting the piece of equipment being pointed at is based at least partially on Sugaya [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. Also see [0043]-[0046]). 

Regarding claim 18, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 17, wherein the at least one processor is further programmed to generate the habit data based on recurrent patterns of commands received through the smartphone (Sugaya [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10. In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. Also see [0043]-[0046]). 

Regarding claim 19, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, wherein the control interface comprises a touchscreen, and wherein the at least one command received from the user comprises at least one input received through a surface of the Sugaya figs. 8 and 21; [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.). 

Regarding claim 20, Sugaya discloses a remote control (portable terminal 10) comprising: 
at least one processor (fig. 2 control unit 21 (i.e. “ processor”); [0080] A control unit of the portable terminal 10 can execute a predetermined application program. Also see [0137]), the at least one processor programmed to: 
determine an orientation of the remote control being pointed at by a user in relation to at least one piece of equipment (fig. 2; (figs. 1-5; [0022], [0023], and [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10.  [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection. [0087] As shown in FIG. 5, the geomagnetic sensor 26, the inclination sensor 25, and the like, which function as an electronic compass, detects the direction (minus direction of X) to which the upper face of the portable terminal 10 points. The direction may be detected based on the difference between the respective location information contents of the first GPS device 22 and the second GPS device 23. [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). In other words, the object determinator determines if an electronic appliance 100 exists by determining whether or not the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) of the electronic appliance are intersected.  Also see [0087]-[0090] and [0092]) ); and 
determine a piece of equipment being pointed at from the at least one piece of equipment as a function of the orientation of the remote control (figs. 1-5; [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). Also see [0087]-[0090] and [0092]); 
a touchscreen display including a control interface (figs. 8 and 21; [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.) configured to: 
automatically adapt the control interface in response to the remote control being pointed at a piece of equipment as a function of the piece of equipment being pointed at (abstract and [0007] A user can automatically change a user interface of a portable terminal into a user interface of an electronic appliance suitable for user's intention. [0092] the interface changer 13 of the portable terminal 10 selects a corresponding user interface from the name of the user interface of the recognized electronic appliance 100 (Step S19). For example, if the object determinator determines that the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) are intersected, the object determinator determines that the electronic appliance, the model name of which is "TV-100", exists. Then, the interface changer selects the user interface name "TV-100 UI". [0094] when the portable terminal 10 selects a user interface (Step S16), the interface changer changes the user interface of the portable terminal so that a user can preferentially view the selected user interface (Step S20). Also see [0026], [0080], and [0119]-[0120]); 
display at least one item of information on the control interface as a function of the piece of equipment being pointed at ([0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels).);
receive, through the control interface, at least one command from the user to control the piece of equipment being pointed at ([0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.); and 
generate control data to control the piece of equipment being pointed at based on the at least one command received from the user ([0014] when the portable terminal recognizes a predetermined electronic appliance, the portable terminal changes a user interface displayed on a display unit and an input unit of the portable terminal into a user interface of an application associated with the predetermined electronic appliance. [0019] Therefore, based on user's location information, an access point or SSID, the portable terminal can change a display and input acceptance into the user interface of an electronic appliance for user's intention. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). Therefore, in view of the above citations, it is implied that control data is generated based on user input in order to control the equipment), and a communication device in communication with the at least one processor, the communication device configured to transmit the control data to the piece of equipment being pointed at (fig. 1-2 and 8; [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator. [0073] The electronic appliance 100 can preferably send (output) and receive (input) a radio signal complying with a short distance radio communication standard. [0074] and [0076] A radio 50 has a function that receives a radio signal of a wireless LAN (Local Area Network) complying with IEEE 802.11 and the like from the electronic appliance 100 and the portable terminal 10 to enable these terminals to communicate with each other. Therefore, in view of the above citations, it is implied that a control signal/data is transmitted to the equipment in order to control the equipment).
Sugaya does not expressly disclose a smartphone incorporating an Ultra-wideband (UWB) localization chip to determine position and/or orientation of the smartphone. However [0022], [0023], and [0077]-[0078] teaches a plurality of sensors for determining the position and/or orientation of the smartphone.
	Chang, from a similar field of endeavor, [0015] In the calculating of the position information, a wireless communication protocol Ultra Wide Band ( UWB) is used to calculate the position information of the controlling apparatus (such as the smartphone taught by Sugaya). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to incorporate an Ultra-wideband (UWB) localization chip to determine position and/or orientation as taught by Chang in a control-targeted device, such as the smartphone taught by Sugaya in order to measure the position of the control-targeted device (as suggested [0045] of Chang).
Sugaya in view of Chang does not expressly disclose determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment.
Pehlivan, from a similar field of endeavor, teaches determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces figs. 2-5; [0051] In the representational space 200, a representation 201 (i.e. “virtual envelope”) is arranged. The representation 201 may be associated with the controllable object 101 of the real space 100 by a mapping. [0052] FIG. 2 further shows a pointer representation 203 arranged in the representational space 200. The pointer representation 203 in the representational space 200 may be associated with the pointer 103 in the real space 100 by a mapping. According to the transformation rule of the representational space 200 and the real space 100, the position and orientation of the pointer representation 203 in the representational space 200 correspond to the position and orientation of the pointer 103 in the real space 100. [0082] The representations in the representational space may comprise the same size as the objects in the real space. The representations may, however, also be larger (i.e. “tolerance algorithm”) than the objects.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment as suggested by Pehlivan in the system taught by Sugaya in view of Chang in order to controlling a plurality of objects with only one pointer (as suggested in [0011] of Pehlivan).

Regarding claim 21, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, further comprising at least one of the following: a geolocation device, an angle sensor, a movement sensor, a magnetic field sensor, a pressure sensor, a distance sensor, or any combination thereof. (Sugaya fig. 2; [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10. [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection.)

Regarding claim 22, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, wherein the control interface comprises a touchscreen, and wherein the at least one command received from the user comprises at least one input received through a surface of the touchscreen (Sugaya fig. 1-2 and 8; [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator.).

Regarding claim 23, Sugaya in view of Chang and Pehlivan discloses the smartphone of claim 12, wherein the control interface comprises at least one of the following: a button Sugaya fig. 1-2 and 8; [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator.).

Regarding claim 24, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the piece of equipment being pointed at from the plurality of pieces of equipment comprises: determining that a direction that the user points the smartphone in corresponds to at least two pieces of equipment; and determining the piece of equipment from the at least two pieces of equipment based on a probability algorithm (Sugaya [0124] When the recognizer 11 determines that more than two electronic appliances have been recognized (Step S220:"YES"), the recognizer 11 determines a priority order by referring the UI correspondence table 8 as shown in FIG. 20. [0130] The priority order of the UI correspondence table 8 as shown in FIG. 20 may be determined by the learning function from the input history of a user who operates the portable terminal 10 (i.e. “probability algorithm”). In other words, when a plurality of electronic appliances 100 are recognized, the portable terminal 10 displays a screen image 80 as shown in FIG. 21. If a user selects the electronic appliance "TV-100" and the next electronic appliance "MP500" among a plurality of electronic appliances 100, the portable terminal 10 learns that the priority order is "TV-100" and "MP500" in that order. [0131] This priority order is not limited to a time priority order as described above, but the priority order may be applied to a location located on the screen image 80 as shown in FIG. 21. In other words, the user interfaces may be displayed on the display unit from top down in descending priority order. Also see [0043]-[0046]. [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed. Also see [0125]-[0127].).

Regarding claim 25, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the piece of equipment being pointed at from the plurality of pieces of equipment comprises: determining that a direction that the user points the smartphone in does not correspond to any piece of equipment; and in response to determining that the direction does not correspond to any piece of equipment, determining the piece of equipment from the plurality of pieces of equipment based on a tolerance algorithm (Sugaya [0093] If the object determinator determines that the electronic appliance 100 does not exist in the path being an extension of the direction of the upper face of the portable terminal 10 (Step 516:"NO"), it is considered that a user puts the portable terminal 10 to an irrelevant direction. In this case, the screen (for example, FIG. 21) for allowing a user to select the user interface of an electronic appliance 100 from the electronic appliance list table that is previously read out is displayed, the user interface of the electronic appliance 100 is accepted from a user manually (Step S18). The portable terminal 10 selects the user interface by input from a user.).

Regarding claim 26, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the interaction of the user comprises a manual press indicating the piece of equipment (Sugaya [0093] If the object determinator determines that the electronic appliance 100 does not exist in the path being an extension of the direction of the upper face of the portable terminal 10 (Step 516:"NO"), it is considered that a user puts the portable terminal 10 to an irrelevant direction. In this case, the screen (for example, FIG. 21) for allowing a user to select the user interface of an electronic appliance 100 from the electronic appliance list table that is previously read out is displayed, the user interface of the electronic appliance 100 is accepted from a user manually (Step S18). The portable terminal 10 selects the user interface by input from a user.).

Regarding claim 27, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the control data is transmitted via UWB communication (Chang [0045] A method for measuring the position of the control-targeted device in the indoor space uses a wireless communication protocol such as IEEE 802.11b, UWB, Bluetooth. The UWB is a strong candidate, among the wireless communication protocols, for a wireless communication way of future home appliances. In the present invention, the UWB may be used to measure the position of the control-targeted device.).

Regarding claim 28, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the interaction confirming the piece of equipment being pointed at comprises a predefined gesture (Sugaya [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection (i.e. “confirm”) screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed.  Also Chang fig. 7; [0018] The secondly selecting includes: measuring a motion of the controlling apparatus; and secondly selecting a control-targeted device corresponding to the measured motion of the controlling apparatus, among the firstly selected control-targeted devices. [0077] FIG. 7 is a flowchart illustrating a process of secondly selecting the control-targeted device among the candidate control-targeted devices on the basis of a motion of the controlling apparatus according to another exemplary embodiment of the present invention. [0078] In operation 710, the firstly selected candidate control-targeted devices are displayed on the displaying unit 54 of the controlling apparatus 100. In operation 720, the motion of the controlling apparatus is measured. The motion of the controlling apparatus 100 can be measured through the sensor unit 22. Further, in order to measure a relative motion of the controlling apparatus 100, a gyro-sensor can be provided, and is included within a scope of the present invention. In operation 730, the control-targeted device corresponding to the motion of the controlling apparatus 100 among the displayed candidate control-targeted devices is secondly selected. The control-targeted device corresponding to the motion of the controlling apparatus 100 can be displayed on the displaying unit 54. When the control-targeted device, which the user intends to control, is displayed, the user can select the control-targeted device using the select button and the like. The second selection process based on the motion, which is illustrated in FIG. 7, provides a controlling method for more precisely selecting the control-targeted device, which the user intends to control, among the candidate control-targeted devices disposed at a periphery of the sight line of the controlling apparatus 100, on the basis of the motion of the controlling apparatus. Also see [0076] and [0080]-[0085]).

Regarding claim 29, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, further comprising: prior to confirming the piece of equipment being pointed at, invalidating, with the smartphone, a different piece of equipment selected for control based on an interaction of the user through the touchscreen of the smartphone (Sugaya [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection (i.e. “confirm”) screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed.  Also Chang fig. 7; [0018] The secondly selecting includes: measuring a motion of the controlling apparatus; and secondly selecting a control-targeted device corresponding to the measured motion of the controlling apparatus, among the firstly selected control-targeted devices. [0077] FIG. 7 is a flowchart illustrating a process of secondly selecting the control-targeted device among the candidate control-targeted devices on the basis of a motion of the controlling apparatus according to another exemplary embodiment of the present invention. [0078] In operation 710, the firstly selected candidate control-targeted devices are displayed on the displaying unit 54 of the controlling apparatus 100. In operation 720, the motion of the controlling apparatus is measured. The motion of the controlling apparatus 100 can be measured through the sensor unit 22. Further, in order to measure a relative motion of the controlling apparatus 100, a gyro-sensor can be provided, and is included within a scope of the present invention. In operation 730, the control-targeted device corresponding to the motion of the controlling apparatus 100 among the displayed candidate control-targeted devices is secondly selected. The control-targeted device corresponding to the motion of the controlling apparatus 100 can be displayed on the displaying unit 54. When the control-targeted device, which the user intends to control, is displayed, the user can select the control-targeted device using the select button and the like. The second selection process based on the motion, which is illustrated in FIG. 7, provides a controlling method for more precisely selecting the control-targeted device, which the user intends to control, among the candidate control-targeted devices disposed at a periphery of the sight line of the controlling apparatus 100, on the basis of the motion of the controlling apparatus. Also see [0076] and  [0080]-[0085].

Regarding claim 30, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the at least one piece of equipment comprises at least two pieces of equipment, and wherein determining the piece of equipment being pointed at comprises determining which piece of equipment of the at least two pieces of equipment is located in a direction corresponding Sugaya [0123] For example, the recognizer 11 may recognize a plurality of electronic appliances 100 from a GPS and a radio signal of SSID respectively. [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10. [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection.).

Regarding claim 31, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the interaction confirming the piece of equipment being pointed at occurs after receiving the at least one command (Sugaya [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection (i.e. “confirm”) screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed.).

Regarding claim 32, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the at least one piece of equipment comprises at least two pieces of equipment, and wherein determining the piece of equipment being pointed at comprises determining which piece of equipment of the at least two pieces of equipment based on a manual indication by the user (Sugaya [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection (i.e. “confirm”) screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed.).

Regarding claim 33, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the orientation of the smartphone based on the UWB localization chip comprises: determining, with the smartphone, a position of the at least one piece of equipment of the plurality of pieces of equipment based on the UWB localization chip; and determining, with the smartphone, the orientation of the smartphone in relation to the at least one piece of equipment based on the position of the at least one piece of equipment, wherein the piece of equipment being pointed at is determined from the at least one piece of equipment as a function of the orientation and the position (Chang [0015] In the calculating of the position information, a wireless communication protocol Ultra Wide Band ( UWB) is used to calculate the position information of the controlling apparatus (such as the smartphone taught by Sugaya). [0043] The position calculating unit 10 calculates position information of the controlling apparatus 100  with respect to a specific reference point of an indoor space. A study is being vigorously performed for a method for calculating position information of a predetermined device in a predetermined space. As an example of a method for measuring a position of a control-targeted device in a predetermined space, a sensor array or a wireless communication way such as IEEE 802.11b, UWB bluetooth can be used to calculate the position information of the control-targeted device. [0045] A method for measuring the position of the control-targeted device in the indoor space uses a wireless communication protocol such as IEEE 802.11b, UWB, Bluetooth. The UWB is a strong candidate, among the wireless communication protocols, for a wireless communication way of future home appliances. In the present invention, the UWB may be used to measure the position of the control-targeted device).

Regarding claim 34, Sugaya in view of Chang and Pehlivan discloses the method of claim 33, wherein determining the orientation of the smartphone in relation to the at least one piece of equipment is based on at least one angle of reception of a radio signal received by the smartphone or at least one positioning unit associated with the at least one piece of equipment (Sugaya figs. 1-5; [0022], [0023], and [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10.  [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection. [0087] As shown in FIG. 5, the geomagnetic sensor 26, the inclination sensor 25, and the like, which function as an electronic compass, detects the direction (minus direction of X) to which the upper face of the portable terminal 10 points. The direction may be detected based on the difference between the respective location information contents of the first GPS device 22 and the second GPS device 23. [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). In other words, the object determinator determines if an electronic appliance 100 exists by determining whether or not the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) of the electronic appliance are intersected.  Also see [0087]-[0090] and [0092]. Chang also teaches [0045] Another method for measuring the position of the control-targeted device in the indoor space uses a wireless communication protocol such as IEEE 802.11b, UWB, Bluetooth. In this position measuring method, radio wave is received form several fixed devices for transmitting the radio wave into the indoor space. As a known method for measuring the position using the wireless communication protocol, there are Received Signal Strength (RSS), Angle of Arrival (AoA). [0047] and [0058] The processor unit 24 uses the values measured at the three-axis acceleration sensor and the three-axis terrestrial magnetism sensor to calculate direction information of the controlling apparatus, which is expressed as an Eular angle. The processor unit 24 uses a three-axis acceleration value measured in the three-axis acceleration sensor to calculate a roll angle and a pitch angle of the controlling apparatus 100. Further, the processor unit 24 uses the roll angle and the pitch angle of the controlling apparatus 100 and the terrestrial magnetism value of the controlling apparatus, which is measured in the three-axis terrestrial magnetism sensor to calculate a Yaw angle of the controlling apparatus 100.).

Regarding claim 35, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, further comprising confirming, with the smartphone, the piece of equipment being pointed at based on an interaction of the user through the touchscreen of the smartphone (Sugaya [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user. [0135] FIG. 21 shows a screen image 80 displayed on the portable terminal 10 when the portable terminal 10 recognizes a plurality of electronic appliances 100. A selection (i.e. “confirm”) screen is displayed to select any of the user interfaces of such a plurality of electronic appliances 100. At this point, recommendation information for user interface to be displayed such as a message 82 may be additionally displayed.).

Regarding claim 36, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the position and/or orientation of the smartphone is further based on at least one other UWB localization chip in the at least one piece of equipment to be controlled (Chang [0015] In the calculating of the position information, a wireless communication protocol Ultra Wide Band ( UWB) is used to calculate the position information of the controlling apparatus (such as the smartphone taught by Sugaya). [0043] The position calculating unit 10 calculates position information of the controlling apparatus 100  with respect to a specific reference point of an indoor space. A study is being vigorously performed for a method for calculating position information of a predetermined device in a predetermined space. As an example of a method for measuring a position of a control-targeted device in a predetermined space, a sensor array or a wireless communication way such as IEEE 802.11b, UWB bluetooth can be used to calculate the position information of the control-targeted device. [0045] A method for measuring the position of the control-targeted device in the indoor space uses a wireless communication protocol such as IEEE 802.11b, UWB, Bluetooth. The UWB is a strong candidate, among the wireless communication protocols, for a wireless communication way of future home appliances. In the present invention, the UWB may be used to measure the position of the control-targeted device).

Regarding claim 37, Sugaya discloses a computer program product for controlling a plurality of pieces of equipment, comprising a computer-readable medium including program instructions that, when executed by a processor of a smartphone (fig. 2 control unit 21 (i.e. “ processor”); [0080] A control unit of the portable terminal 10 can execute a predetermined application program. Also see [0137]), cause the processor to: 
determine an orientation of the smartphone being pointed by a user in relation to at least one piece of equipment (fig. 2; (figs. 1-5; [0022], [0023], and [0077] The portable terminal 10 may include a GPS device that receives a GPS (Global Positioning System) signal and determines the physical location of the portable terminal 10. As described hereinafter, in order to detect the direction of the portable terminal 10, a plurality of devices (in FIG. 2, a first GPS device 22 and a second GPS device 23) may be located away from the surface of the portable terminal 10.  [0078] The portable terminal 10 may also include an inclination sensor 25 that detects the tilt level of the portable terminal 10. The portable terminal 10 may also include a geomagnetic sensor 26 to achieve the electronic compass function. The GPS device, the inclination sensor 25, and the geomagnetic sensor 26 may operate independently but may be used in cooperation to improve the accuracy of direction detection. [0087] As shown in FIG. 5, the geomagnetic sensor 26, the inclination sensor 25, and the like, which function as an electronic compass, detects the direction (minus direction of X) to which the upper face of the portable terminal 10 points. The direction may be detected based on the difference between the respective location information contents of the first GPS device 22 and the second GPS device 23. [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). In other words, the object determinator determines if an electronic appliance 100 exists by determining whether or not the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) of the electronic appliance are intersected.  Also see [0087]-[0090] and [0092]) ), the smartphone comprising a touchscreen display including a control interface ([0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.); 
determine a piece of equipment being pointed at from the at least one piece of equipment as a function of the orientation of the smartphone (figs. 1-5; [0024] and [0091] When the location information is retrieved, the object determinator determines if an electronic appliance 100 exists in the path being an extension of the direction of the upper face of the portable terminal 10 (Step S16). Also see [0087]-[0090] and [0092]); 
adapt the control interface as a function of the piece of equipment being pointed at (abstract and [0007] A user can automatically change a user interface of a portable terminal into a user interface of an electronic appliance suitable for user's intention. [0092] the interface changer 13 of the portable terminal 10 selects a corresponding user interface from the name of the user interface of the recognized electronic appliance 100 (Step S19). For example, if the object determinator determines that the generated three dimensional-line equation and the location area (X1-X2, Y1-Y2, Z1-Z3) are intersected, the object determinator determines that the electronic appliance, the model name of which is "TV-100", exists. Then, the interface changer selects the user interface name "TV-100 UI". [0094] when the portable terminal 10 selects a user interface (Step S16), the interface changer changes the user interface of the portable terminal so that a user can preferentially view the selected user interface (Step S20). Also see [0026], [0080], and [0119]-[0120]); 
display at least one item of information on the control interface as a function of the piece of equipment being pointed at ([0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels).); 
receive, through the control interface, at least one command from the user to control the piece of equipment being pointed at (figs. 8 and 21; [0079] The portable terminal 10 may further include a display unit such as a liquid crystal monitor that displays an image and an input unit such as a touch panel that accepts input from a user.); 
generate control data to control the piece of equipment being pointed at based on the at least one command received from the user ([0014] when the portable terminal recognizes a predetermined electronic appliance, the portable terminal changes a user interface displayed on a display unit and an input unit of the portable terminal into a user interface of an application associated with the predetermined electronic appliance. [0019] Therefore, based on user's location information, an access point or SSID, the portable terminal can change a display and input acceptance into the user interface of an electronic appliance for user's intention. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). Therefore, in view of the above citations, it is implied that control data is generated based on user input in order to control the equipment); and 
control the piece of equipment being pointed at by transmitting the control data ([0014] when the portable terminal recognizes a predetermined electronic appliance, the portable terminal changes a user interface displayed on a display unit and an input unit of the portable terminal into a user interface of an application associated with the predetermined electronic appliance. [0019] Therefore, based on user's location information, an access point or SSID, the portable terminal can change a display and input acceptance into the user interface of an electronic appliance for user's intention. [0081] For use of the applications, for example, as shown in FIG. 8, the application of a television 100a may be an application used for remote control of a television (a remote control to change channels).).
Sugaya does not expressly disclose a smartphone incorporating an Ultra-wideband (UWB) localization chip to determine position and/or orientation of the smartphone. However [0022], [0023], and [0077]-[0078] teaches a plurality of sensors for determining the position and/or orientation of the smartphone.
	Chang, from a similar field of endeavor, [0015] In the calculating of the position information, a wireless communication protocol Ultra Wide Band ( UWB) is used to calculate the position information of the controlling apparatus (such as the smartphone taught by Sugaya). [0043] The position calculating unit 10 calculates position information of the controlling 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to incorporate an Ultra-wideband (UWB) localization chip to determine position and/or orientation as taught by Chang in a control-targeted device, such as the smartphone taught by Sugaya in order to measure the position of the control-targeted device (as suggested [0045] of Chang).
Sugaya in view of Chang does not expressly disclose determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment.
Pehlivan, from a similar field of endeavor, teaches determining the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment (figs. 2-5; [0051] In the representational space 200, a representation 201 (i.e. “virtual envelope”) is arranged. The representation 201 may be associated with the controllable object 101 of the real space 100 by a mapping. [0052] FIG. 2 further shows a pointer representation 203 arranged in the representational space 200. The pointer representation 203 in the representational space 200 may be associated with the pointer 103 in the real space 100 by a mapping. According to the transformation rule of the representational space 200 and the real space 100, the position and orientation of the pointer representation 203 in the representational space 200 correspond to the position and orientation of the pointer 103 in the real space 100. [0082] The representations in the representational space may comprise the same size as the objects in the real space. The representations may, however, also be larger (i.e. “tolerance algorithm”) than the objects.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine the piece of equipment being pointed at from the plurality of pieces of equipment is based on a tolerance algorithm and at least one virtual envelope defined for at least one piece of equipment of the plurality of pieces of equipment as suggested by Pehlivan in the system taught by Sugaya in view of Chang in order to controlling a plurality of objects with only one pointer (as suggested in [0011] of Pehlivan).

Regarding claim 38, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the piece of equipment being pointed at from the plurality of pieces of equipment comprises: determining, based on the UWB localization chip, a distance between the smartphone and a different piece of equipment of the plurality of pieces of equipment; and determining the piece of equipment being pointed at based on the distance between the smartphone and the different piece of equipment (Chang [0016] The selecting of the predetermined control-targeted device includes: receiving position information of the control-targeted device; calculating a distance between a sight line of the controlling apparatus and the control-targeted device by using the position information of the control-targeted device; and detecting a predetermined control-targeted device that is positioned at the closest distance to the controlling apparatus.).

Regarding claim 39, Sugaya in view of Chang and Pehlivan discloses the method of claim 38, wherein the different piece of equipment to be controlled is configured to communicate with the smartphone via UWB (Chang [0045] teaches using UWB for a wireless communication between devices).

Regarding claim 40, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein determining the piece of equipment being pointed at from the plurality of pieces of equipment comprises: determining a distance between the smartphone and the piece of equipment to be controlled based on the UWB localization chip; and determining the piece of equipment to be controlled from among the plurality of pieces of equipment based on the distance (Chang [0016] The selecting of the predetermined control-targeted device includes: receiving position information of the control-targeted device; calculating a distance between a sight line of the controlling apparatus and the control-targeted device by using the position information of the control-targeted device; and detecting a predetermined control-targeted device that is positioned at the closest distance to the controlling apparatus.).

Chang [0016] The selecting of the predetermined control-targeted device includes: receiving position information of the control-targeted device; calculating a distance between a sight line of the controlling apparatus and the control-targeted device by using the position information of the control-targeted device; and detecting a predetermined control-targeted device that is positioned at the closest distance to the controlling apparatus. [0070] In operation 630, candidate control-targeted devices disposed within a predetermined distance from the sight line of the controlling apparatus 100 are firstly selected. As shown as follows in Algorithm 1 for firstly selecting the candidate control-targeted device , the predetermined distance can be appropriately controlled depending on an appliance environment of the present invention. [0076] The candidate control-targeted devices firstly selected by the Algorithm 1 may be displayed on the displaying unit 54 of the controlling apparatus 100.).

Regarding claim 42, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, wherein the at least one virtual envelope is defined by a determination of a convex envelope based on pointing the smartphone (Chang figs. 2-5).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya in view of Chang and Pehlivan as applied to claim 1 above, and further in view of Abifaker et al. (US 20110312311 A1 – provided in IDS).

Regarding claim 4, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, but does not expressly disclose wherein the at least one command comprises a single user action configured to launch a sequence of commands. 
Abifaker, from a similar field of endeavor, [0031] teaches one or more commands may be determined based, at least in part, on an user input obtained via an user interface of the mobile device.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention wherein the at least one command comprises a single user action configured to launch a sequence of commands as taught by Abifaker in the device taught by Sugaya in view of Chang and Pehlivan in order to transmits multiple commands to an controllable device (as suggested in [0031] of Abifaker). 

Regarding claim 11, Sugaya in view of Chang and Pehlivan discloses the method of claim 1, but does not express disclose wherein the control interface comprises at least one of the following: a button configured to increase an intensity of the piece of equipment being pointed at, a button configured to reduce an intensity of the piece of equipment being pointed at, a button configured to turn on the piece of equipment being pointed at, a button configured to turn off the piece of equipment being pointed at, a button configured to launch a sequence of commands, a button to change a light color, or any combination thereof. Although [0081] teaches the application of a television 100a may be an application used for remote control of a television (a remote control to change channels). The application of a refrigerator 100b may be an application used for check of the setting of a refrigerator 100b or an application used for the instruction manual list, inquiry about malfunction, and remote control operation of the refrigerator. 
Abifaker, from a similar field of endeavor, [0005] teaches typically, buttons and/or an interface may receive selections from a user to provide commands to a controllable device. Such commands may affect the operation of the controllable device in some fashion (e.g., turn on or off, increase or decrease volume of a home entertainment system, affecting room lighting, thermostatic controls, etc.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention wherein the control interface comprises at least one of the following: a button configured to increase an intensity of the piece of equipment being pointed at, a button configured to reduce an intensity of the piece of equipment being pointed at, a button configured to turn on the piece of equipment being pointed at, a button configured to turn off the piece of equipment being pointed at, a button configured to launch a sequence of commands, a button to change a light color, or any combination thereof as taught by Abifaker in the device taught by Sugaya in view of Chang and Pehlivan in order to control a device to turn on or off, increase or decrease volume of a home entertainment system, affecting room lighting, thermostatic controls, etc.



Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. Applicant’s arguments has/have been considered but are moot because the arguments do not apply to new combination of references including new prior art being used in the current rejection.  The new grounds of rejection are necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684     

						/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684